 



Exhibit 10.10
(NEW JERSY STATE SEAL LETTERHEAD) [w56557w5655701.gif]
April 1, 2008
Peter D. Haytaian
President and Chief Executive Officer
AMERIGROUP New Jersey, Inc.
399 Thornall Street, 9th Floor
Edison, NJ 08837
Dear Mr. Haytaian:
Enclosed is an HMO contract amendment that extends the contract for one month to
July 31, 2008. All terms of the current contract including the existing
capitation remain in full force and effect.
Please review and return five original signed copies to the Office of Managed
Health Care by April 18, 2008. If you have any questions, please do not hesitate
to call me at 609-588-2705.

            Sincerely,

/s/ Jill Simone
Jill Simone, MD
Executive Director
Office of Managed Health Care
           

JS
Enclosure

      c:   John R. Guhl     David Lowenthal     John Koehn     Jennifer Langer

New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and
Recyclable

 



--------------------------------------------------------------------------------



 



ONE MONTH EXTENSION OF CONTRACT BETWEEN
STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP New Jersey, Inc., CONTRACTOR
In accordance with Article 7, Section 7.11.2A, 7.11.2C and 7.11.2D, of the
contract between AMERIGROUP New Jersey, Inc. and the State of New Jersey,
Department of Human Services, Division of Medical Assistance and Health Services
(DMAHS), effective October 1, 2000, and last amended in July 2007, the parties
agree that the contract shall be extended for one month to July 31, 2008. All
terms of the contract including the existing rate, which shall be the interim
capitation rate, shall remain in full force and effect.
Each signatory below warrants that she or he has the authority to execute this
extension agreement.

                AMERIGROUP New Jersey, Inc.   State of New Jersey
Department of Human Services    
 
           
 
        By:  
/s/ Peter D. Haytaian 
  By:        
 
           
Peter D. Haytaian
      John R. Guhl Title:  
President and Chief
Executive Officer
  Title:   Director, Division of Medical
Assistance and Health Services    
 
        Date:  
April 16, 2008
  Date:        
 
       

Approved As To Form Only
Anne Milgram, Attorney General
State of New Jersey
By:                                             
Deputy Attorney General
Date:                                         

 